July 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         SABRINA TAYLOR, Appellant



NO. 14-13-00731-CV                          V.



  THE HARTFORD INSURANCE COMPANY OF THE MIDWEST, Appellee

                     ________________________________



       This cause, an appeal from the judgment in favor of appellee, The Hartford
Insurance Company of the Midwest, signed, August 2, 2013, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Sabrina Taylor to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.